Title: From Thomas Boylston Adams to John Quincy Adams, 5 August 1802
From: Adams, Thomas Boylston
To: Adams, John Quincy



Dear Brother
Philadelphia 5th: Aug: 1802

I received yesterday your cover dated the 30th: ult: enclosing a packet for our friend Oldschool, which made his heart right glad, and he begs a further supply, which may be addressed to him directly, or under cover to me, until I inform you of my determination to evacuate this place. I am to Set out tomorrow morning for the little excursion, which I  mentioned to you in my last, and in my preparations shall provide for the worst that may happen, during my absence.
I can, at any time, sell your Shares in the Bank of North America for the price I paid, but your Bridge Stock is at present, an unsaleable commodity—The prospect of an increase of Shares being necessary to accomplish the undertaking, is, I am told, certain, and whether this can be done, so long as the present Stock is below par, is very uncertain. I am rather fearful that my zeal for the improvement of the Country, in this instance, has involved us in an unprofitable Speculation. I hold on my own account twenty Shares, twenty which belong to my father & as many of yours; my advice would be to hold on, for it we attempt a Sale now, we must make a great Sacrifice. The Company made no dividend for the last Six months—
It would be out of my power to make immediate arrangements for quitting this City, with an intention not to return, but you may be assured I will not run any risk, should the Sickness be general. You are doubtless greatly alarmed for our Safety, but though people do die rather suddenly, there are not many more instances of mortality than usual, at this Season. This is what some people say, by way of consolation. I am very sure, that the yellow fever is here, and am very desirous to be out of its reach, which I expect to be before five oClock tomorrow morning. I Shall get your letters, wherever I may be.
You will see that Oldschool has published the letter from Franklin, at last, and he delayed it so long that he might have a Stock from the Same source to go on with—He still hopes for more.
Present me kindly to all friends, and please inform my mother, that I will write to her next, having at present no more time than to assure you of my love.
T B Adams